Citation Nr: 1307993	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-36 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for internal derangement of the left knee.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2012, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.  At that time, the Veteran submitted additional evidence with a waiver of the RO's initial consideration of the evidence.  See 38 C.F.R. § 20.1304 (2012).  

In June 2011, the RO denied entitlement to service connection for posttraumatic stress disorder (PTSD), and in October 2012, the RO granted service connection for lung cancer and assigned a 100 percent evaluation effective from May 4, 2012.  The Veteran has not perfected an appeal of either of these decisions, and they are not currently before the Board for consideration.  

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for residuals of a broken leg and a broken wrist (claimed as secondary to the service-connected knee disabilities) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the currently assigned evaluations do not adequately reflect the severity of his service-connected knee disabilities.  He most recently underwent a VA joints examination in December 2008 in connection with his claim.  

At the May 2012 hearing, the Veteran essentially testified that his knee problems have worsened since his last examination.  He reported having pain, tenderness, swelling, and warmth in his knees, as well as clicking and popping.  He stated that he is not able to walk as far as he once did.  The Veteran further testified that he did not remember the VA examiner using a goniometer or conducting repetitive motion testing at his last examination.

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's testimony and the fact that it has been over four years since the last examination, the Board finds that a more recent VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected knee disabilities.

In addition, the Board notes that the Veteran appears to receive VA treatment.  A review of the Virtual VA file shows that VA records were last added in October 2012.  Therefore, on remand, any additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should print the records from the Social Security Administration (SSA) contained on a CD and associate these records with the claims file. 

2.  The AMC/RO should obtain relevant records from the VA Medical Center in Gainesville, Florida, for the period from October 2012 to the present.  All records obtained should be associated with the claims folder or Virtual VA file.

3.  Thereafter, the AMC/RO should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right and left knee internal derangement.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's service-connected internal derangement of the right and left knees.  The examiner should report all signs and symptoms necessary for rating the disabilities.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A complete rationale for any opinion expressed should be provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO should implement corrective procedures. 

5.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



